NO. 12-14-00326-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WESLEY SAUNDERS,                                            §   APPEAL FROM THE 114TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, Wesley Saunders, attempts to appeal from an order denying his motion for
judgment nunc pro tunc to correct his presentence jail time credit. The denial of a motion for
judgment nunc pro tunc is not an appealable order. Everett v. State, 82 S.W.3d 735, 735 (Tex.
App.–Waco 2002, pet. dism’d) (mem. op.); Allen v. State, 20 S.W.3d 164, 165 (Tex. App.–
Texarkana 2000, no pet.). Accordingly, we dismiss the appeal for want of jurisdiction. See TEX.
R. APP. P. 43.2(f); Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008).
Opinion delivered December 10, 2014
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 10, 2014


                                         NO. 12-14-00326-CR


                                      WESLEY SAUNDERS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0588-12)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.